Citation Nr: 1447343	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  13-28 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for breast cancer, to include as due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1965 to August 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Although the Veteran initially requested a hearing before a Veterans Law Judge, in an August 2014 written statement he withdrew his hearing request.  Accordingly, no hearing was provided.  38 C.F.R. § 20.704(e).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran was provided with a VA examination in November 2011, the Board finds remand for an addendum opinion or new examination is required.  The November 2011 examiner opined there was no known linkage between chemical agents known to have been used at Camp Lejeune and human breast cancer, although the examiner noted additional study and research may lead to a different conclusion in the future.  However, the National Academy of Sciences' National Research Council Contaminated Water Supplies at Camp Lejeune, Assessing Potential health Effects (June 2009) included breast cancer as a disease having limited/suggestive evidence of association with trichloroethylene (TCE), tetrachloroethylene or perchloroethylene (PCE) and solvent mixture exposure, chemical agents used at Camp Lejeune.  Accordingly, remand is required so the examiner may address this medical evidence suggesting a linkage between chemical agents at Camp Lejeune and breast cancer.  


Additionally, in October 2010 the Veteran indicated he received relevant private treatment at the Center for Breast Health and the Genesis Health Systems, both in Davenport, Iowa, although he did not provide a complete address for either health care provider.  In a December 2011 letter, the VA requested the Veteran provide the complete address, but it appears no response was received.  However, the Board notes the address for the Genesis Health Systems is included on partial treatment records available in the file.  Moreover, these records may be highly relevant to the issue on appeal.  Accordingly, an additional attempt should be made to obtain these records upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain the proper authorization, including the full address, for the following relevant treatment records from the Veteran and associate them with the claims file:
	
* Center for Breast Health in Davenport, Iowa
* Genesis Health Systems in Davenport, Iowa

2. Then, return the claims file to the November 2011 examiner, if available, or to a qualified medical professional.  The examiner should be provided with a complete copy of the Veteran's claims file, including any newly obtained private treatment records and a copy of this remand, and a complete rationale should be provided for any opinion expressed. 

In answering the following question, the examiner should specifically address both the National Academy of Sciences' National Research Council Contaminated Water Supplies at Camp Lejeune, Assessing Potential health Effects (June 2009) , available at http://www.nap.edu/catalog.php?record_id=12618, and the history of breast cancer in the Veteran's wife and daughter.

Is it as likely as not (50 percent or greater) that the Veteran's breast cancer began during, or was otherwise caused by, his active service, including any exposure to contaminated water while stationed at Camp Lejeune?
 
3.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



